Zion.            pege2
      Wm. s. ~Tpvt!oa,


       ln old oorpamtlon l&o a nev ooPpomtlon In ac-
       OtmQgofor the rtwk of the uw o o r p o wt~o a moea
       the capits atook requlrwent of Artlole1530, lf
       thr aa8ets txusorierral
                             to the new aorponrtloola-
       ol.\detmre thma $100.000.00in oerh.
         'An early opinion on thla question~111 be
       qtpreamed."
        ArtlcIe 1529, Vernon'8 Annotated Tern8 CirLl Statutes,
  provides for the lsauauae of perrpitssuthorblng fox'd@X
  corporetima to trsnaaat buslnasn :n Tema.



         "bfora awh pm&       La larwd rwh oorpn-
       tioa rbll nhmf to wlo rrtlafwtlon of the BeaIy-
       k~ofatatetlmt~tlr8tonehmdMd            thauulrd
       dollor@la oorh 81 tb.~mathorUod O@;gltrl    rtoar
       tnr beea pal6 in, Qr that fifty per ooat of the&r
       suthorbed osplt~~latockhanbeanaub8oribal,and
       at l-et ton per oeat tImNor plld W."
           IJrderthe facts ttrtedla fotu'lettermore than
)100,000.00
         in oaah has km       paid iuto the oerpomtloa.We
l88umetrollpus    lotkrttmtuwna         paldlo a8 luth Wo d
oagltilrtwlc of the ooEpomtion. uM*r the irota rtrtou
lBdl88rawb, %t 18 OUT O@=tOtlthrt    tb   Off omtiOn8-k
the oapltal8tOak raqU%l'OWatoi ArtLola. 1530,VW'Wn'8 ,Aano-
trtti Otti   bt8tUt.8,8-r




   /8/ Ore~6rSellera
    FIRST ASSISTAAB
    ATTOl?BXoIFBlBRAL